DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BUDZELAAR et al. (US 20170320091).
Regarding claim 1, BUDZELAAR discloses that an ultrasound device comprising:
an ultrasonic transducer disposed on a complementary metal-oxide-semiconductor (CMOS) substrate (para. 0045), the ultrasonic transducer comprising:
a first ring-shaped S2 (Fig. 2& 5);
an insulator 130 (Fig. 2) substantially covering the first ring-shaped electrode S2 including a center of the first ring-shaped electrode;
a membrane 114 ; and 
a cavity 320 or 8 (Fig. 1 or 2) disposed between the insulator 113 and the membrane 114 (Fig. 1 or 2).
Reclaim 3, BUDZELAAR discloses that a second electrode S3 disposed in the center of the first ring-shaped electrode (Fig. 5).
Reclaim 4, BUDZELAAR discloses that the second electrode is electrically coupled to ground (Fig. 5, S2 is connected to GND and S3 is electrically connected to GRND via S2).
Reclaim 5, BUDZELAAR discloses that a metal extending beneath the cavity and disposed a distance away from the first ring-shaped electrode (Fig. 1 & 2).
Reclaim 6, BUDZELAAR discloses that the metal is electrically coupled to ground (Fig. 1-2 & 5).
Reclaim 7, BUDZELAAR discloses that the first ring-shaped electrode is circular, and the first ring-shaped electrode comprises slots extending along a radial direction of the first ring-shaped electrode (Fig. 5).
Reclaim 8, BUDZELAAR discloses that a redistribution layer disposed beneath the first ring-shaped electrode, wherein the redistribution layer is electrically coupled to ground (Fig. 4-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUDZELAAR et al. (US 20170320091) in view of  Waduge et al. (US 20160282326)
Reclaim 9, BUDZELAAR fails to specify that a bottom surface of the membrane facing the cavity comprises aluminum oxide. 
However, Waduge suggests that a bottom surface of the membrane facing the cavity comprises aluminum oxide (para. 0076). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide BUDZELAAR with a bottom surface of the membrane facing the cavity comprises aluminum oxide as taught by Waduges in order to enhance material variations and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.	
Reclaim 10, BUDZELAAR & Waduge specify that a bottom surface of the membrane facing the cavity comprises hafnium oxide (Waduge, para. 0079).
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUDZELAAR et al. (US 20170320091) in view of  Takezaki et al. (US 20170156696).

Reclaims 11-12, BUDZELAAR  fails to specify that the first ring-shaped electrode comprises titanium.
However, Takezaki suggests that a first electrode can be titanium (para. 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide BUDZELAAR  with the first electrode can be titanium as taught by Takezaki in order to enhance material variations and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.	
Reclaim 13. BUDZELAAR & Takezaki disclose that the first ring-shaped electrode is formed with a damascene process (BUDZELLAR, Fig. 4-5).
Reclaim 14, BUDZELAAR & Takezaki disclose that the first ring-shaped electrode is formed with a dual damascene process (BUDZELLAR, Fig. 4-5). 
Reclaim 15, BUDZELAAR & Takezaki disclose that the first ring-shaped electrode comprises a sea of vias (BUDZELLAR, Fig. 4-5).
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUDZELAAR et al. (US 20170320091) in view of Rothberg et al. (US 9067779).
Regarding claim 16, BUDZELAAR discloses that an ultrasound device comprising:
a membrane 114 proximate a surface of the ultrasound device;
a substrate 112 distal from the surface;
an ultrasonic transducer comprising a cavity 8 disposed between the membrane 114 and the substrate 112.
BUDZELLA fails to teach a first bond pad disposed at the surface of the ultrasound device, the first bond pad being electrically isolated from the membrane by [[with]] a trench formed through the membrane; and
a second bond pad disposed at the surface of the ultrasound device and electrically coupled to the membrane.
However, Rothberg suggests that a first bond pad 316a3 disposed at the surface of the ultrasound device, the first bond pad being electrically isolated from the membrane by a trench formed through the membrane; and
a second bond pad 316b disposed at the surface of the ultrasound device and electrically coupled to the membrane (Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide BUDZELLA with a first bond pad disposed at the surface of the ultrasound device, the first bond pad being electrically isolated from the membrane by a trench formed through the membrane; and
a second bond pad disposed at the surface of the ultrasound device and electrically coupled to the membrane as taught by Rothberg in order to avoid damage to the ICs on the CMOS wafer(col. 1, lines 50-51) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 17,  BUDZELLA & Rothberg  disclose that the substrate comprises a complementary metal-oxide-semiconductor (CMQS) chip, and further comprising:
a first metal extending from the second bond pad along the surface of the ultrasound device to the membrane; 
wherein the first metal is electrically isolated from the CMOS chip (BUDZELLA in view of Rothberg Fig. 8).
Reclaim 18. ,  BUDZELLA & Rothberg disclose that comprising a second metal disposed between the first metal and the CMOS chip (BUDZELLA in view of Rothberg Fig. 8).
Reclaim 19,  BUDZELLA & Rothberg disclose that a first electrode, wherein the cavity is disposed between the membrane and the first electrode, and wherein a central portion of the first electrode is absent (BUDZELLA in view of Rothberg Fig. 8).
Reclaim 20,  BUDZELLA & Rothberg disclose that a second electrode disposed in the central portion of the first electrode (BUDZELLA in view of Rothberg Fig. 8).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899